Citation Nr: 1016181	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-34 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
third degree pes planus of the left foot with callosities.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for pes 
planus of the right foot.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
callosities of the right foot, top include secondary to pes 
planus.

4.  Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to November 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, and a May 2006 rating decision of the RO 
in Roanoke, Virginia.  


FINDINGS OF FACT

1.  The Veteran's third degree pes planus of the left foot 
with callosities is not objectively manifested by marked 
pronation, marked inward displacement, or severe spasm of the 
tendoachilles tendons on manipulation. 

2.  In a January 1977 rating decision, VA denied entitlement 
to service connection for pes planus of the right foot.

3.  Evidence added to the record since the January 1977 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the Veteran's claim 
of entitlement to service connection for pes planus of the 
right foot.

4.  In a December 2002 rating decision, the RO denied service 
connection for callosities of the right foot.

5.  Evidence added to the record since the December 2002 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the Veteran's claim 
of entitlement to service connection for callosities of the 
right foot.

6.  The Veteran's pes planus of the right foot existed prior 
to his entry into service and did not permanently worsen 
during his period of active service.

7.  Callosities of the right foot are not related to active 
service.  

8.  Obstructive sleep apnea is not shown to be etiologically 
related to active service, it is not proximately caused, and 
it is not worsened by post-traumatic stress disorder (PTSD).


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for 
third degree pes planus of the left foot with callosities 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 
(2009).

2.  A rating decision in January 1977 which denied 
entitlement to service connection for pes planus of the right 
foot is final.  38 U.S.C.A. § 7105 (West 2002).

3.  New and material evidence has been received since the 
January 1977 rating  decision, and the claim of entitlement 
to service connection for right foot pes planus is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (2009).

4.  A rating decision in December 2002 which denied 
entitlement to service connection for callosities of the 
right foot is final.  38 U.S.C.A. § 7105.

5.  New and material evidence has been received since the 
December 2002 rating  decision, and thus the claim for 
service connection for callosities of the right foot is 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103.

6.  Pes planus of the right foot clearly and unmistakably 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 CFR §§ 3.303, 3.304, 3.306 (2009).

7.  Callosities of the right foot were not incurred or 
aggravated in-service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303.    

8.  Obstructive sleep apnea was not incurred during active 
service, nor is it causally related to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A; 38 C.F.R. §§ 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

The Board finds that in this case the requirements of 
38 U.S.C.A. §§ 5103 and 38 U.S.C.A. § 5103A have been met.  
There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in May 2002 and January 2006 correspondence of the 
information and evidence needed to substantiate and complete 
his claim for an increased rating for pes planus of the left 
foot with callosities, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  He was provided notice 
of the specific rating criteria for disabilities of the foot 
in October 2008, and how effective dates are determined in 
June 2006 and October 2008 correspondence.  The claim was 
readjudicated in December 2008.  

In this decision, the Board reopens the Veteran's claims of 
entitlement to service connection for right foot pes planus, 
and right foot callosities.  Thus, no discussion of VA's 
duties to notify and assist is required vis-à-vis the claims 
to reopen.

With regard to adjudicating the claims of entitlement to 
service connection for pes planus and callosities of the 
right foot on the merits, VCAA-compliant notice was sent in 
January 2006.  With regard to the claim of entitlement to 
service connection for obstructive sleep apnea, the RO 
provided the Veteran VCAA-compliant notice of the claim by a 
letter dated in November 2005.  The RO provided notice of how 
disability ratings and effective dates are determined in June 
2006.  The claim was readjudicated in December 2008.  

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The Veteran was provided the opportunity to 
meaningfully participate in the prosecution of his claims, 
and did in fact participate.  See Washington v Nicholson, 21 
Vet. App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of the appeal. 

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claims at this time.

Increased Rating Claim

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected pes planus of the left foot with 
callosities.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

In January 1977, the Veteran was granted entitlement to 
service connection for pes planus of the left foot with 
callosities and assigned a 10 percent rating by analogy to 
Diagnostic Code 5280.  38 C.F.R. § 4.20.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5280 pertains to hallux valgus.

The Veteran's claim for an increased rating for pes planus of 
the left foot with callosities was received in March 2002.

In May 2006, the RO assigned a 20 percent evaluation by 
analogy to 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5276, 
effective from March 6, 2002, the date of receipt of the 
Veteran's claim for an increased rating.

In an April 2002 letter, J. C. Dunstan, Jr., M.D. reported 
treating the Veteran for a callosity underneath the first 
metatarsal head of the left foot. 

At a May 2002 VA examination the Veteran reported pain across 
the bottom of the left foot.  He indicated that the foot was 
stiff at times and that he had minimal swelling.  He stated 
that standing did not bother him, but walking made the feet 
burn.  He wore orthotics which helped some.  He stated that 
he had not had any surgery but that he has had foot 
injections to help with the pain.  He worked for the post 
office but had not missed work secondary to his feet.  

Physical examination of the left foot revealed that it was 
not swollen.  There were signs of calluses that had been 
removed from the 1st toe.  There were no calluses noted on 
the 5th metatarsal head.  There was no other skin breakdown 
or unusual shoe wear.  The skin was warm and there was no 
vascular change.  There was pain to palpation to the 3rd 
interspace but no complaints of toe or foot pain.  The 
Veteran had difficulty rising on his toes, secondary to the 
foot pain.  He had difficulty walking on his heels, secondary 
to pain.  He did have a pronated gait with moderate pes 
planus.  X-rays of the foot was normal except for very 
minimal degenerative change.  The diagnosis was mild 
degenerative joint disease of the left foot with moderate pes 
planus.      

VA outpatient treatment reports dated from 2002 to 2004 note 
ongoing left foot pain treated with injections, exercises and 
orthotics.

On VA examination in June 2004, the Veteran denied flare-ups, 
but he did report constant pain.  He wore self purchased shoe 
inserts, and that he bought special shoes himself.  Physical 
examination revealed third degree pes planus.  Pulses, 
reflexes, and the skin were normal.  No calluses were noted.  
There was obvious plantar fasciitis at the left arch area 
with tenderness.  There was no swelling or deformity of the 
left foot.  There was tenderness over the first and fifth 
metacarpal phalangeal joints.  X-rays were unchanged from 
previous x-rays taken in May 2002.  The impression was 
degenerative changes, but no acute problems.  The Veteran was 
diagnosed with bilateral third degree pes planus, essentially 
unchanged from previous diagnoses.

VA outpatient treatment reports dated from 2004 to 2006 note 
ongoing left foot pain and complaints of orthotics not 
fitting properly.

At a February 2006 VA examination the Veteran indicated that 
prosthetic inserts for his shoes did help.  He reported that 
he has calluses shaved about every three months.  He also 
reported that he retired from work as a postal carrier in 
December 2004, but not for reasons of disability.  On 
physical examination, the Veteran's gait was normal.  Third 
degree pes planus was noted.  There was a tender circular 
callus at the first metaphalangeal joint measuring 2 
centimeters in diameter.  The arch was very tender.  There 
was also a tender circular callus at the fifth metaphalangeal 
joint which was 1 centimeter in diameter.  There was no 
drainage or ulceration of the calluses, and neither 
interfered with function.  There were superficial and not 
attached to deeper structures.  They did not form keloids.  
They were unsightly and tender.  Pulses and reflexes were 
normal.  Hair growth was decreased and warmth was normal.  X-
rays revealed degenerative changes, but no acute fracture.  
The diagnosis was third degree pes planus, and calluses of 
the first and the fifth metatarsal heads.  
    
The RO sought further clarification from the VA examiner who 
conducted the February 2006 VA examination.  In a March 2006 
addendum, the VA examiner reported that the Veteran had 
plantar arch/tendon tenderness which was more likely than not 
due to his service-connected left foot pes planus with 
callosities.  The examiner noted that heel pain, pain across 
the top of the foot, pain between the toes, and Morton's 
neuralgia were all more likely than not caused by the 
Veteran's severe pes planus.  The examiner reported that he 
had seen the Veteran on several occasions for the same 
problems and from a review of his records he felt that his 
left foot problems were aggravated during active duty 
service. 

VA outpatient treatment reports dated from 2006 to 2008 
document ongoing complaints of left foot pain and orthotic 
use.

At an August 2008 VA examination the Veteran reported that 
his left foot pain had become progressively worse. He 
reported that current treatment provided a fair response and 
that elevation, heat, cold medication and cortisone 
injections were partially effective in relieving symptoms.  
He indicated that he has his calluses shaved and surgery to 
remove bone spurs.  He wore inserts in his shoes.  The 
appellant reported pain, stiffness and lack of left foot 
endurance.  Physical examination revealed no swelling, 
instability, weakness, or abnormal weight bearing.  There was 
evidence of painful motion.  There were callosities on the 
plantar surface at the 1st and 5th metatarsal heads.  There 
was no evidence of malunion or nonunion of the tarsal or 
metatarsal bones.  Achilles and midfoot alignment were 
normal.  There was no pronation.  Arch was present on non-
weight bearing, but not on weight bearing.  There was no pain 
on manipulation.  There was no foot muscle atrophy.  The 
diagnosis was pes planus on weight bearing with callosities 
on the plantar surface of the foot.

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

Unilateral pes planus is rated as 20 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  The next higher rating, 30 
percent, requires evidence of pronounced impairment with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo-achillis on manipulation, which is not improved by 
orthopedic shoes or appliances.

The findings on VA examinations are consistent and show no 
more than severe left foot pes planus with callosities.  
There is no clinical evidence of marked pronation of the 
foot, or marked inward displacement and severe spasm of the 
Achilles tendon on manipulation.  The appellant reports that 
orthotics do help deal with his disorder.  In addition, a 
higher rating is not warranted under any of the other 
diagnostic codes pertaining to foot disabilities, as there is 
no evidence that the service connected disorder is manifested 
by claw foot or malunion or nonunion of the tarsal or 
metatarsal bones.   

As the criteria for a 30 percent rating under Diagnostic Code 
5276 have not been demonstrated, even when considering 
functional loss due to pain, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard does not apply. 38 U.S.C.A. § 5107(b).

The Veteran's statements as to the frequency and severity of 
his symptoms have been considered, however, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the Veteran's 
statements. See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  

In sum, the preponderance of the evidence indicates that the 
Veteran's disability picture more nearly approximates the 
criteria required for the currently assigned 20 percent 
rating and that an increased rating is not warranted.

Finally, the Veteran's pes planus of the left foot with 
callosities has not interfered with employment beyond that 
contemplated in the 20 percent rating assigned.  Although the 
Veteran has reported consistent left foot pain, the record 
indicates that he had worked for 19 years as a mail carrier 
before retiring in December 2004.  The basis of his 
retirement was not due to disability caused by unilateral pes 
planus.  Thus, there is no evidence that pes planus of the 
left foot with callosities has resulted in marked 
interference with the appellant's employment.  There also is 
no showing that the Veteran's left foot pes planus has 
necessitated frequent periods of hospitalization, or has 
otherwise rendered inadequate the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

New and Material Evidence Claims

The Veteran's claim of entitlement to service connection for 
pes planus of the right foot was denied by a January 1977 
rating decision and his claim of entitlement to service 
connection for callosities of the right foot was denied by a 
December 2002 rating decision.  As there were no timely 
appeals, the January 1977 and December 2002 rating decisions 
are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.

The present claims were initiated by the Veteran in January 
2006.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In a January 1977 rating decision VA denied entitlement to 
service connection for pes planus of the right foot on the 
basis that the evidence showed that the disorder existed 
prior to service and there was no objective evidence that the 
Veteran's pre-existing right foot disorder was 
aggravated/permanently worsened by his military service.   

In the December 2002 rating decision, service connection for 
callosities of the right foot was denied on the basis that 
there was no showing that the right foot condition which was 
etiologically related to active service.   

Since those decisions, the Veteran has alleged that he has 
had ongoing problems with his right foot since service and 
that his right foot disorder could only have been aggravated 
during active duty service.  Specifically, the Veteran 
testified during a July 2008 RO hearing that that he worked 
at a "desk job" as a supervisor for several years after 
discharge from service and that his post-service employment 
could not have been the cause of his severe, bilateral third 
degree pes planus that was noted on VA examination in January 
1977.  Additionally, current medical records document that he 
Veteran has callosities of the right foot associated with his 
pes planus.  This evidence is clearly new in that it was not 
previously of record and arguably is so significant that it 
must be reviewed in connection with the current claims as it 
indicates aggravation of his right foot pes planus.  The 
Veteran has therefore presented new and material evidence to 
reopen the claims of service connection for pes planus of the 
right foot with callosities.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

It is essential to make an initial distinction between 
bilateral flatfoot as a congenital or as an acquired 
condition.  The congenital condition, with depression of the 
arch, but no evidence of abnormal callosities, areas of 
pressure, strain or demonstrable tenderness, is a congenital 
abnormality which is not compensable or pensionable.  In the 
acquired condition, it is to be remembered that depression of 
the longitudinal arch, or the degree of depression, is not 
the essential feature.  The attention should be given to 
anatomical changes, as compared to normal, in the 
relationship of the foot and leg, particularly to the inward 
rotation of the superior portion of the os calcis, medial 
deviation of the insertion of the Achilles tendon, the medial 
tilting of the upper border of the astragalus.  This is an 
unfavorable mechanical relationship of the parts.  A plumb 
line dropped from the middle of the patella falls inside of 
the normal point.  The forepart of the foot is abducted, and 
the foot everted. The plantar surface of the foot is painful 
and shows demonstrable tenderness, and manipulation of the 
foot produces spasm of the Achilles tendon, peroneal spasm 
due to adhesion about the peroneal sheaths, and other 
evidence of pain and limited motion.  The symptoms should be 
apparent without regard to exercise.  In severe cases there 
is gaping of bones on the inner border of the foot, and rigid 
valgus position with loss of the power of inversion and 
adduction. Exercise with undeveloped or unbalanced 
musculature, producing chronic irritation, can be an 
aggravating factor.  In the absence of trauma or other 
definite evidence of aggravation, service connection is not 
in order for pes cavus which is a typically congenital or 
juvenile disease.  38 C.F.R. § 4.57 (2009).

The Veteran's service awards include the Combat Infantryman 
Badge and the Purple Heart, which establish that he engaged 
in combat during service.  The appellant, however, does not 
allege that either right foot pes planus with callosities or 
obstructive sleep apnea were a result of combat.  Therefore 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
for application for purposes of these claims.

Pes Planus of the Right Foot and Callosities of the Right 
Foot

The Veteran claims entitlement to service connection for pes 
planus of the right foot and callosities of the right foot. 

A review of the record reveals that the RO has considered the 
matter of service connection for pes planus of the right foot 
and callosities of the right foot on the merits.  As such, 
the Board may do likewise, without prejudicing the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The service treatment records reveal that on entrance 
examination in April 1966, the Veteran feet were noted to be 
normal.  In a May 1966 treatment record, asymptomatic 
bilateral second degree pes planus was noted.  In December 
1966, mild pes planus is once again noted.  A re-enlistment 
examination conducted in December 1969, as well as the 
discharge examination conducted in November 1973 note that 
the right foot was normal.  There is no evidence of right 
foot trauma in-service.

The service treatment records do show that in October 1970, 
the appellant was treated for "pussing" on the bottom of 
the right foot.  He was diagnosed several weeks later with 
tinea pedis secondary to an infection.  The appellant 
continued to be treated for a right foot infection between 
October 1970 and December 1972.  By December 1972 the 
Veteran's tinea pedis was clinically judged to have resolved. 

On VA examination in January 1977, the Veteran was diagnosed 
as having third degree bilateral pes planus.  

VA treatment reports dated from 1998 to 1999 show callosities 
of the right foot.  

In August 2008, the Veteran underwent a VA examination and 
was diagnosed as having pes planus of the right foot with 
callosities.  Based on a review of the evidence, the examiner 
concluded the pes planus was most likely present prior to 
induction even though it was not noted on examination and 
that the disorder does not seem to have worsened over the 
years.  It was noted that mild pes planus on weight bearing 
only could be missed on an exam without weight bearing.  
Thus, the first note of pes planus was within two weeks of 
induction in a May 1966 service treatment report and the 
disorder would not have occurred that rapidly.  Moreover, the 
Veteran appeared to have had pain only with the callouses on 
the bottom of his left foot.  There was no in-service finding 
of pain due to bilateral flat arches.  It was reported that 
the Veteran did not know that he had flat feet until he was 
told so on VA examination much later.  Indeed, the examiner 
pointed out that even if the appellant had right foot 
problems in-service, they were not a detriment to his 
performance of duty as clearly discussed in the appellant's 
self authored rebuttal to medical board proceedings.  
Therefore, the April 2008 examiner concluded that it was not 
likely that the right foot pes planus was aggravated by 
service.  It was also noted that the Veteran himself stated 
that he was able to perform all physical training and duties 
without arch pain.  

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.303, 3.306 (2009).  

In addition to the above-mentioned requirements for service 
connection, veterans are presumed to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities.  38 U.S.C.A. § 1111 (West 
2002).  Only such disorders as are recorded in entrance 
examination reports are to be considered as "noted," and a 
history of preservice existence of conditions recorded at the 
time of examination does not constitute a "notation" of such 
conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see 
also Vanerson v. West, 12 Vet. App. 254, 259 (1999) (history 
of pre-service existence of conditions recorded at the time 
of examination will be considered together with all other 
material evidence in determinations as to inception (citing 
38 C.F.R. § 3.304(b)).

In order to rebut the presumption of soundness, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The Veteran is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches  See Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); see also 
VAOPGCPREC 3- 2003. In rebutting the presumption of 
soundness, records made prior to, during or subsequent to 
service, concerning the inception of the disease/disorder may 
be considered.  See Harris v. West, 203 F.3d 1347, 1350 (Fed. 
Cir. 2000).

As to the first Wagner prong, the August 2008 VA examiner 
reviewed the service treatment records, to include the 
entrance and separation examination reports, and concluded 
that the Veteran's pes planus of the right foot did pre-exist 
his military service.  The examiner explained that the first 
note of pes planus was within two weeks of induction in a May 
1966 service treatment report and that the disorder would not 
have occurred that rapidly.  

In reviewing the above evidence in light of the provisions of 
38 C.F.R. § 4.57, the Board finds that such competent medical 
evidence rises to the level of clear and unmistakable 
evidence to show that the Veteran's pes planus of the right 
foot existed prior to his military service.  This is based on 
a thorough review of the Veteran's service treatment reports, 
which includes a notation of pes planus within two weeks of 
entry into active duty service, and the August 2008 VA 
examiner's opinion that that the disorder pre-existed 
service.  The presumption of soundness is rebutted.  Indeed, 
a review of the service treatment records reveals none of the 
cardinal signs of an acquired right foot disorder in that 
there is no evidence of an inward rotation of the superior 
portion of the os calcis, medial deviation of the insertion 
of the Achilles tendon, or medial tilting of the upper border 
of the astragalus.  See 38 C.F.R. § 4.57.  Thus the first 
prong of Wagner has been satisfied, and the disorder is found 
to have existed prior to enlistment.

The August 2008 VA examination report addresses the second 
prong of Wagner.  The examiner's medical opinion was that pes 
planus of the right foot was not aggravated or made 
permanently worse by service.  Indeed, while the appellant 
received extensive treatment for tinea pedis of the right 
foot, the service treatment records show no evidence of 
increased right foot pathology due to pes planus or right 
foot callosities.  The August 2008 examiner noted that the 
Veteran only appeared to have pain with regard to calluses on 
the left foot during service and no pain due to flat arches.  
The Veteran also reported in his medical board rebuttal that 
he was able to perform all physical training and duties 
without arch pain.  The Board finds that this competent 
evidence is clear and unmistakable evidence that the 
Veteran's pes planus of the right foot was not aggravated 
during service.  There is no competent evidence to counter 
the 2008 medical opinion.  Accordingly, pre-existing pes 
planus of the right foot was not aggravated by his active 
military service.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 
3.304(b), 3.306.    

The Veteran's right foot callosities have been associated 
with his pes planus disability.  There is no competent 
evidence that right foot callosities began in-service or that 
they increased in-service beyond their natural progression.  
As service connection for pes planus is denied, the claim for 
secondary service connection for right foot callosities must 
also be denied.  

Finally, there is no competent evidence of in-service right 
foot callosities or of a nexus between the post service 
diagnosis of callosities of the right foot and service.  The 
first documentation of right foot callosities in the record 
is in 1998, which is more than 25 years after discharge from 
service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Here, at the earliest, several decades elapsed 
between the Veteran's discharge from active service and the 
first pertinent medical diagnosis.  Hence, service connection 
for callosities of the right foot is not warranted.

Obstructive Sleep Apnea

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.

Establishing service connection on a secondary basis requires 
evidence sufficient to show that (1) a current disability 
exists and (2) the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Where a service-connected disability 
aggravates a nonservice-connected condition, a Veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.
 
The Veteran claims entitlement to service connection for a 
sleep disorder due to his service-connected PTSD.

The Veteran's service treatment records are negative for any 
complaints of or treatment of a sleep disorder.

In a July 2005 VA sleep consultation report, the Veteran 
reported problems with sleep.  The impression included rule 
out sleep apnea and sleep fragmentation, multiple variables 
neuropathy, PTSD, possible obstructive sleep apnea.

The Veteran underwent a VA examination in December 2005.  He 
reported problems with sleep during the day and at night.  He 
was scheduled to undergo a sleep study test in January 2006.  
The examiner commented that further evaluation and comment 
would be provided after the test was completed.

The Veteran underwent a VA sleep study in January 2006.

The claims folder was returned to the VA examiner in March 
2006 for further review.  The examiner noted a diagnosis of 
obstructive sleep apnea.  The examiner explained that sleep 
apnea is a group of disorders in which breathing during sleep 
stops for greater than 10 seconds, usually greater than 20 
times per hour, causing measurable blood deoxygenation.  He 
stated that the most common cause of sleep apnea is airway 
obstruction and that rarely is it due to any problems with 
the brain or to neurologic problems from tumors or any other 
associated brain problems.  The examiner reported that there 
is no indication in the literature that PTSD causes sleep 
apnea, or that treatment for posttraumatic stress disorder 
causes sleep apnea.  The examiner concluded that sleep apnea 
was not caused or aggravated by the Veteran's PTSD or his 
treatment for PTSD.  

In a statement received in July 2008, the Veteran's wife 
reported that the Veteran has a history of sleep problems. 

The Veteran testified at a July 2008 RO hearing of having 
sleep problems during service and that he would be awakened 
by other service members due to his snoring.

In August 2008, a VA examiner reviewed the Veteran's claims 
folder as well his complaints of sleep problems over the 
years.  The examiner concluded that the Veteran's obstructive 
sleep apnea was not caused by or a result of his military 
service.  The examiner noted that there was no evidence of 
breathing problems, apnea or sleep problems during service, 
and that sleep apnea was first noted in 2003 when the 
Veteran's wife noted loud snoring and that he stopped 
breathing periodically.  The examiner indicated that the 
obstructive sleep apnea is caused by physical obstruction of 
air flow into the lungs and that it was most likely due to 
obesity.

The medical evidence of record establishes a current 
diagnosis of obstructive sleep apnea.  The preponderance of 
the medical record, however, shows that the Veteran's 
obstructive sleep apnea is not related to any incident of 
service or to his service-connected PTSD.  The service 
treatment reports do not show any sleep related problems.  
Post-service, the Veteran was diagnosed with obstructive 
sleep apnea in 2006.  A March 2006 VA examiner concluded that 
the Veteran's sleep apnea was not caused or aggravated by his 
PTSD or treatment for his PTSD.  The August 2008 VA examiner 
concluded that the sleep apnea was not caused by or a result 
of his military service.  Both opinions were based on a 
thorough review of the Veteran's medical history and included 
consideration of the Veteran's complaints of sleep problems 
over the years.  The conclusions were supported by clear 
rationales.  There is no medical evidence to the contrary.  
Hence, entitlement to service connection for obstructive 
sleep apnea on a direct or secondary basis is not warranted.
   
In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

A disability rating in excess of 20 percent for third degree 
pes planus of the left foot with callosities is denied

New and material evidence has been submitted to reopen the 
claim for service connection for pes planus of the right 
foot.

New and material evidence has been submitted to reopen the 
claim for service connection for callosities of the right 
foot.

Entitlement to service connection for pes planus of the right 
foot is denied.

Entitlement to service connection for callosities of the 
right foot is denied.

Entitlement to service connection for obstructive sleep apnea 
is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


